John E. Jennings, Judge. Douglas Jobe has appealed from the decision by the Workers’ Compensation Commission that denied his claim for workers’ compensation benefits based on a finding that Jobe’s incisional hernia injury caused by repetitious heavy lifting over a gradual period of time was not a “compensable injury” within the meaning of Ark. Code Ann. § 11-9— 102(5)(A)(ii)(a) (Supp. 1997). Jobe contends that the record does not contain a substantial basis for the decision denying his claim for benefits. We affirm. Jobe worked for Wal-Mart in the shipping department at its warehouse distribution center in Searcy, Arkansas, and testified that he was in excellent health before September 6, 1994. Some four months or so before September 1994, Jobe transferred to the nonconveyable area. Production in the nonconveyable area consisted of 125 boxes or pieces of merchandise per hour involving such cumbersome, large, and heavy items as air conditioners and home entertainment centers. Jobe testified that when he handled that merchandise it would frequently impact against his abdomen or stomach. Sometime in 1989, Jobe underwent an appendectomy after his appendix ruptured. He denied suffering any residual pain or symptoms in his abdominal region after the 1989 appendectomy. Jobe could not identify a specific event or occurrence on September 6, 1994, that involved an injury. However, he testified that at one point during the day he went to the bathroom and noticed blood in his stool. He also noticed that he had to stop and rest on account of dizziness, which he thought was heat related. His sensation of fatigue and dizziness increased to the point that he was concerned about losing consciousness while driving home from work on September 6, 1994. While bathing at home after work that day, Jobe felt a sensation as if he had been struck in the stomach with a sledgehammer. That sensation was followed by severe rectal bleeding. He was rushed to the emergency room of Baptist Medical Center where he ultimately came under the care and treatment of Dr. Charles Rogers, Jr., a Little Rock surgeon, because of the bleeding in his GI tract. Dr. Rogers eventually diagnosed Jobe’s condition as an inci-sional hernia caused by gradual deterioration of the tissue surrounding the old appendectomy incision and Jobe’s heavy lifting at Wal-Mart. Repeated surgical attempts to repair the condition have been tried without success. Jobe testified at the hearing before the Commission’s administrative law judge that he has undergone at least thirteen surgical procedures and has not worked since September 6, 1994. Dr. Rogers’ opinion concerning the nature, origin, and cause of Jobe’s condition and that it was caused by the heavy lifting done at Wal-Mart is not disputed in the record. However, the administrative law judge denied Jobe’s claim for temporary total disability benefits from September 6, 1994, to a date yet to be determined, as well as his claim for medical benefits associated with his incisional hernia. The ALJ found that Jobe’s injury was neither a hernia within the meaning of Ark. Code Ann. § 11-9-523 nor a gradual-onset compensable injury caused by rapid repetitive motion within the meaning of Ark. Code Ann. § 11-9-102(5)(A)(ii)(a). The Commission affirmed and adopted that decision.  When the Commission denies coverage because a worker has failed to meet his burden of proof, the substantial-evidence standard of review requires that we affirm the Commission if its opinion displays a substantial basis for the denial of relief. McMillan v. U.S. Motors, 59 Ark. App. 85, 953 S.W.2d 907 (1997). In determining the sufficiency of the evidence to sustain the findings of the Commission, we review the evidence in the light most favorable to the Commission’s findings and affirm if they are supported by substantial evidence. Weldon v. Pierce Bros. Constr., 54 Ark. App. 344, 925 S.W.2d 179 (1996). Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion. City of Fort Smith v. Brooks, 40 Ark. App. 120, 842 S.W.2d 463 (1992). The question is not whether the evidence would have supported findings contrary to the ones made by the Commission; there may be substantial evidence to support the Commission’s decision even though we might have reached a different conclusion if we sat as the trier of fact or heard the case de novo. Tyson Foods, Inc. v. Disheroon, 26 Ark. App. 145, 761 S.W.2d 617 (1988). The Commission held that the claim is controlled by the definition of “compensable injury” found in the Workers’ Compensation Law as it was revised by Act 796 of 1993. That definition is codified at § 11-9-102(5)(A) and reads, in pertinent part, as follows: “Compensable injury” means: (i) An accidental injury causing internal or external physical harm to the body or accidental injury to prosthetic appliances, including eyeglasses, contact lenses, or hearing aids, arising out of and in the course of employment and which requires medical services or results in disability or death. An injury is “accidental” only if it is caused by a specific incident and is identifiable by time and place of occurrence; (ii) An injury causing internal or external physical harm to the body and arising out of and in the course of employment if it is not caused by a specific incident or is not identifiable by time and place of occurrence, if the injury is: (a) Caused by rapid repetitive motion. Carpal tunnel syndrome is specifically categorized as a compensable injury falling within this definition; (ib) A back injury which is not caused by a specific incident or which is not identifiable by time and place of occurrence; (c) Hearing loss which is not caused by a specific incident or which is not identifiable by time and place of occurrence; (iii) Mental illness as set out in § 11-9-113; (iv) Heart, cardiovascular injury, accident, or disease as set out in § 11-9-114; (v) A hernia as set out in § 11-9-523. Both parties acknowledge that appellant’s injury does not meet the requirements for a hernia injury as set out in § 11-9-523, and that it does not constitute an “accidental” injury (meaning one caused by a specific incident and identifiable by time and place of occurrence) within the meaning of § 11-9-102(5)(A)(i). Thus, we must review the Commission’s decision to determine whether the record provides a substantial basis for its finding that Jobe failed to prove that the incisional hernia caused by gradual heavy lifting at Wal-Mart was a compensable injury caused by rapid repetitive motion.  The Commission adopted the opinion of the ALJ that relied upon Jobe’s testimony that the production schedule required him to handle 125 nonconveyable items per hour. Jobe testified that the work was not rapid, that it was too slow for him, and that he was accustomed to faster work on a conveyor line where merchandise was back to back. Based upon that testimony, the Commission concluded that Jobe failed to prove that his incisional hernia was caused by rapid repetitive motion; his work was repetitive but not rapid. We have previously observed that rapid repetitive motion claims require proof that tasks associated with an injury be repetitive and that the repetitive motion be rapid. Lay v. United Parcel Service, 58 Ark. App. 35, 944 S.W.2d 867 (1997).  In our view, the Commission’s opinion displays a substantial basis for its denial of the relief sought. Affirmed. Bird and Roaf, JJ., agree. Griffen, J., concurs. Pittman and Neal, JJ., dissent.